DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                GEORGE TURK,
                                  Appellant,

                                      v.

  FLORIDA DEPARTMENT OF REVENUE o/b/o MELINDA CANDACE
                     MARKOS TURK,
                        Appellee.

                                No. 4D20-2272

                                [July 29, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jessica Ticktin, Judge; L.T. Case No. 50-2004-DR-015997-
XXXX-SB.

   Daniel J. Rose of Daniel J. Rose, P.A., Delray Beach, for appellant.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.